Title: From John Adams to Louisa Catherine Johnson Adams, 29 December 1822
From: Adams, John
To: Adams, Louisa Catherine Johnson



My Dear Daughter.
Quincy December 29th. 1822

I have received your last Journal and found it entertaining though you seem to think so little of it; I have infinitely less to write to you, Though you seem to think your journal infinitely little, nevertheless as our friend Shaw is with me, and willing to write for me, I will gossip with you a little.—
The Newspapers of this part of the World are blazing with republications of Mr. Adams’s early writings, The Essex Register The manufacturers Journal of Providence, The Boston Chronical, are full of his Works, All the other Boston papers that I see have something to say upon the subject. They are giving more universal circulation to his Works than ever was given in America to those of Dr. Frankline. It is remarkable that nothing is said of the literary Character of any other candidate I have never seen a single page from the pen of one of them. The People of America have heretofore boasted of the learning, The taste the science of their Jefferson, and their Madison, but now they seem to disregard all such Talents acquirements or accomplishments. It is most certain that Mr. A—has done more honour to America; In Europe, than any American Ambassador she ever sent to Europe excepting Dr. Frankline, Some of his writings have been published and applauded in England France and Germany. His literary Character has been conspicuous in America for thirty years. His Publicola and Columbus attracted the attention of General Washington thirty years ago and were the cause of his Mission to Holland.—It is astonishing to see how little of his history and writings have been known till lately.—If the House of Representatives should address the President for copies of his public letters for thirty years they would exhibit the best history of that period. And what more can a Hermit say than that he is your affectionate Father
John Adams